Exhibit 10.1

AGREEMENT

AGREEMENT (the “Agreement”), made and entered into as of this 28th day of
December, 2012, by and among SUMMIT FINANCIAL SERVICES GROUP, INC., a Florida
corporation (“Summit”), with its principal place of business at 595 South
Federal Highway, Suite 500, Boca Raton, Florida 33432; VERTIGO CAPITAL, L.P., a
Delaware limited partnership (“Vertigo Capital”), with its principal place of
business at 560 Sylvan Avenue, Englewood Cliffs, New Jersey 07632; VERTIGO
MANAGEMENT, LLC, a Delaware limited liability company (“Vertigo Management”),
with its principal place of business at 560 Sylvan Avenue, Englewood Cliffs, New
Jersey (together, both Vertigo Capital and Vertigo Management, “Vertigo”); DAVID
WEINER (“David Weiner”), and LAUREN WEINER (“Lauren Weiner”), whose principal
residence is located at 19 East Hill Ct., Tenafly, New Jersey 07670 (David
Weiner and Lauren Weiner hereinafter, collectively “Weiner”); and the DAVID
WEINER C/F MAX WEINER UTMA/NJ, and the DAVID WEINER C/F DEAN EVERETT WEINER
UTMA/NJ (each a “Custodianship” and collectively, the “Custodianships”),

WITNESSETH:

WHEREAS, Vertigo Management is the general partner of Vertigo Capital;

WHEREAS, David Weiner is the sole member and sole managing member of Vertigo
Management, and is the spouse of Lauren Weiner;

WHEREAS, Weiner serves as either trustee or custodian for the benefit of the
Custodianships;

WHEREAS, Vertigo, Weiner and the Custodianships (hereinafter, each a “Seller”
and collectively, the “Sellers”) beneficially own an aggregate 2,351,532 shares
of the common stock, $.0001 par value per share, of Summit (the “Shares”);

WHEREAS, the Sellers are desirous of selling directly to Summit and Summit is
desirous of purchasing and re-acquiring all of the Shares from the Sellers upon
the terms and conditions set forth herein; and

WHEREAS, David Weiner has the capacity to act for and on behalf of each of the
Sellers.

NOW, THEREFORE, in consideration of the mutual premises, covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties hereto hereby agree as follows:

1. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, Sellers hereby agree to sell directly to Summit, and Summit hereby
agrees to



--------------------------------------------------------------------------------

purchase from Sellers all of the Shares at a price equal to $0.745 per Share,
representing $1,751,891 in the aggregate (the “Purchase Price”). The Purchase
Price shall be paid to Sellers at the Closing (as defined below) by wire
transfer of immediately available funds to an account (or accounts) designated
by Sellers, upon delivery of, among other things, as described in this
Agreement, electronic delivery of the Shares, without restriction, into an
account designated by Summit. The Sellers shall deliver a letter of
authorization (or other applicable instruction) on or prior to Closing to those
brokerage firms holding the Shares instructing them to electronically transfer
the Shares to the account(s) designated by Summit to Sellers.

2. Closing. The Closing for the purchase of the Shares shall be held on
December 28, 2012, or such other date as the parties hereto mutually agree (the
“Closing Date”), and shall take place at the offices of Summit, or such other
place as the parties hereto mutually agree.

3. Representations and Warranties of Summit. Summit hereby represents and
warrants to Sellers that, as of the date hereof as follows:

3.1 The execution and delivery of this Agreement, and the consummation and
performance of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of Summit, and that this Agreement
has been duly executed and delivered by Summit, and constitutes the legal, valid
and binding obligation of Summit, enforceable against Summit in accordance with
its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, and/or (ii) the availability of equitable remedies as may be
limited by equitable principles of general applicability. The execution and
delivery of this Agreement and the purchase of the Shares hereunder and the
transactions contemplated hereunder does not, to the knowledge of Summit,
contravene or violate any applicable law and/ or regulation.

3.2 The purchase of the Shares from Sellers by Summit and the execution and
delivery of this Agreement by Summit will not violate or contravene or otherwise
be in breach of any of the organizational documents of Summit, or any agreement,
understanding or contractual obligation to which Summit is a party to or may be
bound.

3.3 Except for filings which Summit is required to file with the SEC, no
consent, approval, qualification, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, or other
third party is required by or with respect to Summit in connection with the
execution and delivery of this Agreement or the consummation by Summit of the
transactions contemplated hereby.

3.4 There are no claims of any kind or any actions, suits, proceedings,
arbitrations or investigations pending or, to Summit’s knowledge, threatened
against or affecting Summit or which questions the validity of the transactions
contemplated by this Agreement or the purchase of the Shares by Summit, and
Summit does not know of any facts which may constitute a basis therefore.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of Sellers.

Sellers, jointly and severally, hereby represent and warrant to Summit as of the
date hereof as follows:

4.1 The execution and delivery of this Agreement, and the consummation and
performance of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of Vertigo Capital, Vertigo
Management, and each Custodianship, and David Weiner and Lauren Weiner each have
the capacity to execute and deliver this Agreement; and that this Agreement has
been duly executed and delivered by each Seller, and constitutes the legal,
valid and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally, and/or (ii) the availability of equitable remedies
as may be limited by equitable principles of general applicability. The
execution and delivery of this Agreement and the sale of the Shares hereunder
and the transactions contemplated hereunder does not, to the knowledge of any or
all Sellers, contravene or violate any applicable law and/ or regulation.

4.2 Each Seller respectively owns the Shares, set forth on Exhibit A, attached
hereto and incorporated herein by reference, free and clear of all liens and
encumbrances of any kind whatsoever, and has good and clear title to the Shares
and has the capacity to sell and transfer the Shares to Summit without
restriction in accordance with this Agreement.

4.3 The sale and delivery of the Shares by each and every Seller to Summit and
the execution and delivery of this Agreement by each and every Seller will not
violate or contravene or otherwise be in breach of any of the organizational
documents of Vertigo Capital, Vertigo Management, or any Custodianship, or any
agreement, understanding or contractual obligation to which any or all Sellers
are a party to or may be bound. Vertigo Management, as the general partner of
Vertigo Capital, has made all determinations as to the advisability and legality
of the sale of the Shares owned of record or beneficially by Vertigo Capital to
Summit hereunder. David Weiner has the authority to act on behalf of each of the
Sellers, including the authority to direct Summit as to what account(s) to
transfer the Purchase Price, and the authority to cause all of the Shares to be
transferred to Summit.

4.4 The Shares constitute all of the shares of capital stock of Summit owned
beneficially or of record by each and all of the Sellers and any entity
controlled by or affiliated with Sellers or the principals thereof, either
individually or together. Furthermore, the Shares being sold hereunder include
all of the shares of capital stock of Summit beneficially owned by any person
related to David Weiner and/or Lauren Weiner, including their respective
children, parents, grandparents, aunts, uncles, siblings, nieces and nephews.
Each of the Sellers do not own of record or beneficially any right or option or
have any other contractual right or obligation to acquire or sell any shares of
capital stock of Summit from or to any person or entity currently or in the
future.

 

3



--------------------------------------------------------------------------------

4.5 Except for filings which any or all of the Sellers are required to file with
the SEC, no consent, approval, qualification, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or other third party is required by or with respect to any or all of
the Sellers in connection with the execution and delivery of this Agreement or
the consummation by any or all of the Sellers of the transactions contemplated
hereby.

4.6 There are no claims of any kind or any actions, suits, proceedings,
arbitrations or investigations pending or, to each Sellers’ knowledge,
threatened against or affecting any or all of the Sellers or which questions the
validity of the transactions contemplated by this Agreement or the sale of the
Shares by any or all of the Sellers to Summit, and each Seller does not know of
any facts which may constitute a basis therefore.

4.7 Each and every Seller is familiar with the business and financial condition
of Summit and its affiliates, and each and every Seller has the financial
sophistication, experience and business acumen necessary to evaluate the sale of
the Shares to Summit. Each Seller has reviewed Summit’s public filings and have
conducted and performed whatever due diligence each Seller so desires, in
connection with the sale of the Shares and the execution and delivery of this
Agreement and has been afforded the opportunity to ask questions of Summit’s
management with respect to Summit and in connection with the sale of the Shares
and this Agreement, and has received all information that each such Seller has
requested in deciding whether to sell the Shares and enter into this Agreement.
In addition, each Seller has had access to all publicly available information
regarding Summit. Sellers have not relied upon any representation from Summit or
its affiliates, including any officers or directors of Summit (except as
otherwise set forth in this Agreement), or any brokers associated with or
affiliated with Summit, regarding the future performance of Summit and its
affiliates, including the future value of Summit’s capital stock, in agreeing to
the sale of the Shares and the execution and delivery of this Agreement. Each
Seller acknowledges that the Purchase Price may be less than the current or
future market price of the Shares; and that each Seller will upon the
consummation of the sale of the Shares, not have the ability to share in or
otherwise participate in any future market appreciation of the value of the
Shares.

4.8 Aside from the purchase of an additional 58,160 shares, the information,
including the ownership information, and corporate and management structure of
Vertigo, as provided in Schedule 13G, as amended, as filed with the Securities
and Exchange Commission is true, complete and correct, and does not fail to
state a material fact.

5. Standstill

5.1 The Sellers agree individually and collectively that they each shall not,
directly or indirectly, either individually or with other parties, including
through any entity controlled in whole or in part by them or through which they
are affiliated, acquire of record or beneficially any shares of capital stock of
Summit, including any right, option, warrant, convertible instrument, or other
contractual right to acquire, directly or indirectly, of record or beneficially
any shares of capital stock of Summit subsequent to the date hereof and for the
five (5) year period subsequent to the Closing Date (“Standstill Period”),
without the prior written consent of Summit, which may be given or withheld in
Summit’s sole and absolute discretion.

 

4



--------------------------------------------------------------------------------

5.2 Each and every Seller agrees that they shall be solely responsible for any
income tax liabilities arising from the sale of the Shares. In addition, each
and every Seller agrees that they shall also be solely responsible for, and will
timely make any requisite filings that Sellers may be obligated to make on their
own behalf with the SEC with respect to the sale of the Shares, including,
without limitation, any filings on Form 4 or Schedule 13D or 13G.

6. Survival of Representations and Warranties. All of the representations and
warranties contained in this Agreement by Summit, on the one hand, and by
Sellers, on the other hand shall survive the Closing for greater of three years
or the applicable statute of limitations. Summit, on the one hand, and Sellers,
on the other hand, shall have the right to rely on each other party’s
representations and warranties made herein, and each party hereby acknowledges
that each respective party is relying upon and has been induced into entering
into this Agreement upon the other party’s representations, warrants and
covenants contained herein, including without limitations, those set forth in
Section 5 above.

7. Closing Items.

7.1 Summit Deliveries. At or prior to the Closing Date, Summit shall deliver, or
cause to be delivered to Sellers an executed copy of this Agreement, together
with the following items;

7.1.1 The Purchase Price for the Shares;

7.1.2 an officer’s certificate of Summit as the accuracy of the representations
and warranties of Summit contained in this Agreement; and

7.1.3 the executed general release in favor of Sellers, in substantially the
form attached hereto as Exhibit B, and incorporated herein by reference.

7.2 Sellers’ Deliveries. At or prior to the Closing Date, Sellers shall deliver,
or cause to be delivered to Summit an executed copy of this Agreement, together
with the following items:

7.2.1 the Shares, as evidenced by the electronic transfer of the same to an
account(s) designated by Summit;

7.2.2 an officer’s certificate of Vertigo Capital and Vertigo Management as the
accuracy of the representations and warranties of Sellers contained in this
Agreement;

7.2.3 a certificate by David Werner and by Lauren Werner (in their individual
capacities and in their capacity as trustees or custodians for each
Custodianship) as the accuracy of the representations and warranties of Sellers
contained in this Agreement; and

7.2.4 the executed general release in favor of Summit, in substantially the form
attached hereto as Exhibit B, and incorporated herein by reference.

 

5



--------------------------------------------------------------------------------

8. Indemnification.

8.1 Each Seller, joint and severally, on one hand, and Summit, on the other hand
(the “Indemnifying Party”), each hereby agrees to indemnify and reimburse the
other party (the “Indemnified Party”) for any and all Losses, as defined below,
suffered or incurred by such Indemnified Party as a result of or with respect to
any material breach of any representation or warranty of such Indemnifying Party
set forth in this Agreement; any material breach of or noncompliance by the
Indemnifying Party with respect to any covenant or agreement of the Indemnifying
Party contained in this Agreement; and any and all actions, suits, proceedings,
claims, demands, assessments and judgments incident to and arising out of any of
the foregoing.

8.2 For purposed of this Agreement, “Losses” shall mean any and all claims,
losses, liabilities, damages (including, without limitation, fines, penalties,
judgments and settlements), court costs and reasonable expenses (including,
without limitation, reasonable attorneys’ fees).

8.3 An Indemnified Party shall give written notice to the Indemnifying Party of
any claim, loss, liability or expense which might give rise to a claim for
indemnity under this Agreement; provided, however, that any failure to give such
notice will not waive any rights of the Indemnified Party except to the extent
the rights of the Indemnifying Party are materially prejudiced. If any action or
other proceeding shall be brought against any Indemnified Party, the
Indemnifying Party shall, upon the afore-described written notice, be entitled
to assume the defense of such action or proceeding with counsel chosen by such
Indemnifying Party and reasonably satisfactory to Indemnified Party; provided,
however, that any Indemnified Party may at its own expense retain separate
counsel to participate in such defense. In the event the Indemnifying Party does
not or is unwilling to procure such counsel, the Indemnified Party may retain
counsel and the Indemnifying Party shall be responsible for the reasonable costs
of such counsel. Notwithstanding the foregoing, an Indemnified Party shall have
the right to employ separate counsel at the expense of the Indemnifying Party,
and to control its own defense of such action or proceeding if, in the
reasonable opinion of counsel to such Indemnified Party, (a) there are or may be
legal defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party and which could not be
adequately advanced by counsel chosen by the Indemnifying Party, or (b) a
conflict or potential conflict exists between the Indemnifying Party and such
Indemnified Party that would make such separate representation inadvisable;
provided, however, that in no event shall an Indemnifying Party be required to
pay fees and expenses hereunder for more than one firm of attorneys of an
Indemnified Party in any one action or proceeding or group of related actions or
proceedings. An Indemnifying Party shall not, without the prior written consent
of any Indemnified Party, which consent shall not be unreasonably withheld,
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding to which such Indemnified Party is a
party. In connection with an Indemnifying Party’s obligation to indemnify for
expenses, the Indemnifying Party shall reimburse each Indemnified Party for all
such reasonable expenses as they are incurred by such Indemnified Party,
provided that such Indemnified Party agrees in writing to refund all reimbursed
expenses if and to the extent that it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder.

 

6



--------------------------------------------------------------------------------

8.4 The parties shall cooperate in the defense of any such action with respect
to which indemnification is sought hereunder. This Section 8 of the Agreement
shall survive the termination of this Agreement.

9. Further Assurances.

Each party shall execute such additional documents and take such other actions
as the other party or parties may reasonably request to consummate the
transactions contemplated hereby and otherwise as may be necessary to
effectively carry out the terms and provisions of this Agreement.

10. Public Statements; Nondisclosure.

10.1 Sellers acknowledge and agree that Summit, as a publicly traded company, is
required to make certain disclosures and file certain public documents
concerning the sale of the Shares and the transactions contemplated herein. In
addition, and except for filings required by law or regulation, including
filings required under the Securities Exchange Act of 1934, as amended, and the
regulations issued pursuant thereto, each and every Seller shall not, without
the prior written approval of Summit, issue any press release or other public
announcement concerning the transactions contemplated by this Agreement and the
sale of Shares.

10.2 In addition to the disclosures contemplated by Section 10.1, Vertigo
Capital shall be permitted to disclose the terms of the transaction and related
information to its limited partners. Each and every Seller further agrees that
for the duration of the Standstill Period, they will not disparage Summit, its
officers, directors and/or affiliates to any shareholder or potential
shareholder of Summit, it being acknowledged by Sellers that any such
disparagement may be detrimental to Summit, and may adversely affect Summit and
its business; and that Summit is relying on the aforesaid in entering into this
Agreement.

11. Miscellaneous.

11.1 Notices.

All notices, requests, consents, and other communications under this Agreement
shall be in writing and shall be mailed by first class, registered, or certified
mail, postage prepaid, or sent via overnight next day courier service, or
delivered personally:

 

If to Sellers to the address first set forth above. Vertigo Management, LLC 560
Sylvan Avenue Englewood Cliffs, New Jersey 07632 Attention: David Weiner

 

7



--------------------------------------------------------------------------------

With a Copy to:    Friedman Kaplan Seiler & Adelman LLP    7 Times Square    New
York, NY 10036-6516    Attn: Norman Alpert, Esq. If to Summit to the address
first set forth above. Summit Financial Services Group, Inc. 595 South Federal
Highway, Suite 500 Boca Raton, Florida 33432 Attention: Steven C. Jacobs With a
copy to:    Akerman Senterfitt    One Southeast Third Avenue    25th Floor   
Miami, Florida 33131-1714    Attn: Alan H. Aronson, Esq.

or to such other address of which the addressee shall have notified the sender
in writing. Notices mailed in accordance with this section shall be deemed given
five (5) days after mailed, and notices sent by overnight courier service shall
be deemed given one (1) day after being so sent, or the date of delivery if
delivered personally.

11.2 Parties in Interest.

Except as otherwise provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties to this Agreement shall
bind and inure to the benefit of their respective heirs, executors, successors,
and permitted assigns, whether so expressed or not.

11.3 Construction; Governing Law.

The Section headings contained in this Agreement are inserted as a matter of
convenience and shall not affect in any way the construction of the terms of
this Agreement. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida, without application to the
principles of conflicts of laws. All claims, disputes and other matters in
question between the parties hereto arising out of or relating to this
Agreement, including the breach or enforcement thereof, shall be decided by
arbitration held in Boca Raton, Florida, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, unless the parties
otherwise mutually agree; provided, however, that this arbitration provision
shall not prevent either party from obtaining a temporary restraining order or
preliminary

 

8



--------------------------------------------------------------------------------

injunction from a court of competent jurisdiction pending final resolution by
arbitration of a claim, dispute or other matter arising hereunder. The foregoing
agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration rules. Any award rendered by the arbitrator(s) shall be final, and
judgment may be entered thereon in any court having jurisdiction thereof. All
fees and charges of the American Arbitration Association, and the reasonable
legal fees and other costs and expenses of the parties, shall be borne by the
non-prevailing party, as determined by the arbitrators. Notice of demand for
arbitration shall be filed in writing with the other party to this Agreement and
with the American Arbitration Association. The demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matters in
question have arisen but in no event after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matters in question
would be barred by the applicable statute of limitations.

11.4 Entire Agreement; Amendment and Waiver.

This Agreement, including the Schedules and Exhibits hereto, constitutes and
contains the entire agreement between the parties hereto with respect to the
transactions contemplated hereby and supersedes any prior writing by the
parties. Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the parties hereto.

11.5 Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the remaining provisions.

11.6 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same Agreement.

11.7 No Brokers Fee.

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with this Agreement or any other
transactions contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

(Signatures on following page)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

VERTIGO CAPITAL, LP By:   VERTIGO CAPITAL MANAGEMENT, LLC   Its General Partner.
  By:  

/s/ David Weiner

    David Weiner, Managing Member VERTIGO CAPITAL, LP By:  

/s/ David Weiner

  David Weiner, Managing Member

/s/ David Weiner

David Weiner

/s/ Lauren Weiner

Lauren Weiner David Weiner c/f Max Weiner UTMA/NJ By:  

/s/ David Weiner

David Weiner c/f Dean Everett Weiner UTMA/NJ By:  

/s/ David Weiner

SUMMIT: SUMMIT FINANCIAL SERVICES GROUP, INC. By:  

/s/ Steven C. Jacobs

Its:   Executive Vice President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

Account Holder

   Shares      Amount  

Vertigo Capital, LP

     1,541,797       $ 1,148,639   

Vertigo Capital, LP

     603,435       $ 449,559   

David and Lauren Weiner, JTWOS

     94,800       $ 70,626   

David Weiner

     17,600       $ 13,112   

David Weiner, c/f Max Weiner, UTMA/NJ

     8,950       $ 6,668   

Lauren Weiner

     8,000       $ 5,960   

David Weiner, c/f Dean Everett Weiner, UTMA/NJ

     76,950       $ 57,327      

 

 

    

 

 

       2,351,532       $ 1,751,891      

 

 

    

 

 

 